On October 16,1996, the defendant was sentenced to Life Imprisonment in the Montana State Prison, with an additional Ten (10) years in the Montana State Prison to be served consecutive to the life imprisonment sentence imposed, for the offense of Attempt, Deliberate Homicide, a felony.
On March 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
*19Mr. Anciaux informed the Division that he was recently appointed in October 2004 and needed additional time to discuss this matter with the defendant.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next available hearing date in May 2005.
Done in open Court this 7 th day of March, 2005.
DATED this 31st day of March, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.